MESKILL, Circuit Judge,
concurring in the result and dissenting from the Opinion:
I concur in the result. Kay Jones, as a pro se litigant, should have been notified of the consequences of failure to respond to a motion for summary judgment. Ruotolo v. IRS, 28 F.3d 6, 8 (2d Cir.1994). Therefore, I go along with the majority in remanding this matter to the district court for further proceedings. However, I cannot join in the opinion.
In our solicitude for the rights of Kay, we should remember that Annie Marie is also a pro se litigant. We also should remember that the fund administrators are seeking in earnest an early determination of which claimant is entitled to the benefits.
The majority asserts that we must view the facts in a light most favorable to Kay because the grant of summary judgment extinguished her claim to Junior’s benefits. The case the majority cites for this proposition, LaFond v. General Physics Servs. Corp., 50 F.3d 165, 171 (2d Cir.1995), supports no such position. LaFond merely restates the well-accepted proposition that a reviewing court must resolve all ambiguities and draw all inferences in favor of the non-moving party. Id. Unfortunately, both Kay and Annie Marie are non-moving parties in this interpleader action. Thus, LaFond helps neither claimant here.
There are limits to how far an appellate court should go in reviewing a matter before it, even where the contesting parties, the defendants here, are not represented by counsel. The majority complains about the benefits contract not being in the record below. The benefits contract is not under attack, however. No party has challenged the district court’s statement that “[tjhere is no dispute about ... the fact that, upon [Junior Jones’] death in July 1991, his lawful mdow was entitled to the benefits in question.” More importantly, Kay makes no claim that Junior’s marriage to Annie Marie was dissolved; she claims only that she thought her own marriage to Junior was valid.
Kay’s claim is one of fairness, that she is more deserving of the benefits. It is a sympathetic claim, but unfortunately, not a winning one under New York law. It is not for us to create the appearance of a colorable issue under cover of a void in the record.
By speculating on issues that might have been raised by Kay, but were not, we are abandoning our role as an appellate court. Rather than providing guidance to the district court on remand, the majority is suggesting strategy, albeit subtly, for pro se Kay to use against pro se Annie Marie, some of which Kay may not be able to pursue in good faith, and all because applying existing New York law produced a harsh result. If ever there was an example of “hard cases making bad law,” this is it.
I also have difficulty with the theory advanced by the majority. The majority asserts that ERISA’s preemption clause may require us to determine whether the payment of benefits under the benefits contract depends on the validity of a marriage as a matter of federal law. In my view, the majority is attempting to use the preemption clause to rewrite ERISA.
As the district court and all parties agree, the “lawful widow” of Junior Jones is entitled to receive Junior’s benefits. As the majority concedes, New York Domestic Relations Law determines who is the “lawful widow” of the deceased. See N.Y. Dom. Rel. Law § 6 (McKinney 1988) (stating that a second marriage is invalid if either party to that marriage is married already). Once the “lawful widow” is identified, that person is entitled, under the benefits plan, to Junior’s benefits. That is all the analysis that is necessary.
The preemption analysis in the majority opinion leads nowhere. New York law is applicable only to the extent that it defines who is recognized as a valid spouse. Although that definition affects who is entitled to benefits here, New York Domestic Relations Law section 6 neither asks nor answers any question of whether the receipt of benefits depends solely on the validity of a mar*104riage. In short, there is no relevant New York law at issue for ERISA to preempt.
More importantly, ERISA does not provide any basis for disturbing the distribution of benefits under Junior’s benefits contract. In other words, ERISA does not call for any “good faith” spouse analysis. Although ERISA may regulate the designation of beneficiaries under an ERISA plan, see Krishna v. Colgate Palmolive Co., 7 F.3d 11, 14 (2d Cir.1993), there is no question here that Junior Jones complied with the requirements of the benefits contract and ERISA in designating his beneficiary as his lawful widow. Similarly, although we have recognized the entitlement of “good faith” spouses to some portion of benefits in the social security context, those decisions at least purported to rest on the text of the statute. See Capitano v. Secretary of Health and Human Servs., 732 F.2d 1066, 1068-70 (2d Cir.1984) (construing 42 U.S.C. § 416(h), which grants entitlements to “good faith” spouses); Rosenberg v. Richardson, 538 F.2d 487, 489-91 (2d Cir.1976) (same). Moreover, in those cases, if the “good faith” spouse was not awarded the benefits, benefits would have reverted to the government. Rosenberg, 538 F.2d at 491. Despite strong criticism of the Rosenberg analysis, see Martin v. Harris, 653 F.2d 428, 432 (10th Cir.1981) (criticizing Rosenberg); Dwyer v. Califano, 636 F.2d 908, 910-11 (3d Cir.1980) (same); Davis v. Califano, 603 F.2d 618, 628 (7th Cir.1979) (same); Peter W. Martin, Social Security Benefits for Spouses, 63 Cornell L.Rev. 789, 819 n. 119 (1978) (characterizing Rosenberg as reaching an “insupportable conclusion”), the majority here takes the Rosenberg analysis one step further by advancing a “good faith” spouse issue without any statutory support.
No amount of obfuscation can disguise or justify such judicial policy-making, particularly in this context. Federal courts have long disclaimed diversity jurisdiction over domestic relations eases, Barber v. Barber, 62 U.S. (21 How.) 582, 16 L.Ed. 226 (1858), in recognition of the states’ “especially strong interest and ... well-developed competence for dealing with” domestic relations matters. Charles A. Wright, Law of Federal Courts § 25, at 144 (4th ed.1983). In my view, the majority’s attempt to alter the effect of New York law under cover of ERISA tramples on the ancient policy of deferring to the states in matters of domestic relations.
Furthermore, I simply do not agree that the district court ignored the presumption in favor of the validity of a second marriage and erred in concluding that New York law would recognize Annie Marie as the lawful widow of Junior Jones. Although the district court did not discuss New York’s presumption in favor of the second marriage, the court in its analysis clearly applied such a presumption. The district court did not require Kay Jones to prove, in the first instance, that her marriage to Junior was valid. Rather, implicitly applying the presumption that Kay’s marriage to Junior was valid, the district court explicitly considered not only the evidence that Annie Marie had been married to Junior, but evidence that Annie Marie and Junior were separated but never divorced, and that Kay was aware of this fact but considered it inconsequential because of her “formal” marriage to Junior. The court clearly concluded that Annie Marie rebutted any presumption in favor of the second marriage.
Kay did not provide any evidence that Junior and Annie Marie were divorced. More importantly, she does not challenge on appeal the court’s finding that the marriage between Annie Marie and Junior was never dissolved. Rather, she claims that Junior’s first marriage should not affect her right to Junior’s death benefits because she believed in good faith that her marriage was legal. Under these circumstances, it is disingenuous for the majority to conclude that the district court erred in finding that New York law would recognize Annie Marie as Junior’s lawful widow.
Finally, I find strange the majority’s “suggestion” that the district court appoint counsel for the parties. Earlier, we denied Kay Jones’ motion for appointment of counsel because she failed even to make the threshold showing of indigency.
Compassion is an admirable trait in any deliberative body, but it cannot justify the abandonment of our proper scope of review. Courts can and do resolve disputes that are *105properly before them, but they cannot provide a remedy for every injury.
For these reasons, I simply would remand for further proceedings and let the normal litigation process take its course.